PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Currie et al.
Application No. 15/451,865
Filed: March 7, 2017
For: Adjustable Support For Computer Peripherals

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 15, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Brian C. Meadows appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed December 16, 2020, which set a period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on February 17, 2021. A Notice of Abandonment was mailed August 17, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1160 extension of time fee submitted on June 15, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account. 


This application is being referred to Technology Center Art Unit 3631 for appropriate action in the normal course of business on the reply received June 15, 2022.

Telephone inquiries concerning this decision should be directed to the Felicia Jenkins at (571) 272-0986. 


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET